Title: To Thomas Jefferson from Wilson Miles Cary, 27 November 1789
From: Cary, Wilson Miles
To: Jefferson, Thomas



My Dear Sir
Ceeleys 27. Novr. 1789.

We were pleased to hear by one of our People yesterday, of your safe arrival at Norfolk, we hope with the young Ladies. We shall expect you will do us the favour of making our little Cottage your Home, for any time that may be agreeable to you, and as you will want Horses we shall have pleasure in accomodating you with them also, or any thing within our power. My Son and Family are with us and join us in best respects to you and the Ladies. I am Dear Sir Your Most Obedient St.,

Wilson-Miles Cary

